Dismissed and Memorandum Opinion filed June 30, 2005








Dismissed and Memorandum Opinion filed June 30, 2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00427-CR
 
____________
 
DEAN NEEL GOSS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 339th District Court
Harris
County, Texas
Trial
Court Cause No. 1017829
 
 

M E M O R A N D U M   O P I N I O N
Appellant entered a guilty plea without an agreed
recommendation as to punishment to possession of less than one gram of
cocaine.  On March 8, 2005, the trial
court deferred a finding of guilt and placed appellant on community supervision
for four years and assessed a fine of $500. 
The trial court certified appellant has the right of appeal, and
appellant filed a pro se notice of appeal on April 13, 2005.




A defendant=s notice of appeal must be filed within thirty days after an
appealable order has been entered.  See
Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no
action other than to dismiss the appeal. 
Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed June 30, 2005.
Panel consists of Chief Justice
Hedges and Justices Fowler and Frost. 
Do Not Publish C Tex. R. App. P. 47.2(b).